The opinion in the above captioned case, which appeared in the advance sheets at 170 Wn. App. 32-60, has not been published in the permanent bound volume pursuant to an order of the Court of Appeals dated August 21, 2013 withdrawing the opinion. The Court of Appeals withdrew the opinion after the Supreme Court entered an order on August 6, 2013 granting a motion for discretionary review and remanding the case to the Court of Appeals for reconsideration in light of Chaidez v. United States, 133 S. Ct. 1103 (2013). A new Court of Appeals opinion will issue in due course.